DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the polymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the Examiner construes the term as -- polymer build material --. 
Claim 11 recites the limitation "the polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the Examiner construes the term as -- polymer build material --. 
Claim 14 recites the limitation “the polymer-fusing agent composite portion” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner construes the claim as further requiring -- a polymer-fusing agent composite portion --. 
Allowable Subject Matter
Claims 1-9 and 13 are allowed.
Specifically, while WO 2017/180164 discloses a combination of conductive and non-conductive fusing agents to produce a composition for 3D printing, none of the prior art discloses conductive agents that are comprised of 10 to 60 wt % of a conductive particulate nor is there any suggestion in the art as to why to modify the teachings of the prior art to achieve the claimed limitation. 
Claim 14 would be allowable pending resolution of the 112 issues raised above.  Specifically, none of the prior art discloses a composite comprised of a conductive agent-polymer fused section and a fusing agent-polymer fused section wherein the two portions have a similar hardness as measured by ASTM D2240 nor is there any suggestion in the art to optimize these properties. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 7/14/2022

/MARK KOPEC/     Primary Examiner, Art Unit 1762